DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/3/2021.
Claims 6, 11, and 17 have been canceled.
Claim 1-5, 7-10, 12-16 and 18-20 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 102 and/or 103 over Brucker et al and/or over Guy. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US. Pub No. 20170364073 A1) in view of Heinonen et al. (US. Pub. No. 20170305570 A1).
Regarding claim 16:
	Guy teaches:
detecting, by a processing device of a drive unit, a coupling of a first payload structure to the drive unit (from section [0046]: “In some embodiments, sensors positioned on robot bodies 330a and 330b are configured to estimate dimensions and load information for both platform 350 and load 360, as described above. In preferred embodiments, robots 310a and 310b autonomously couple to platform 350.”)
identifying, in view data communicated via the electrical coupling with the first payload structure, a first type of the first payload structure (from section [0040]: “It should also be appreciated that sensors positioned on robot bodies 230a and 230b can be configured to obtain estimates of physical characteristics (e.g., length, width, height, weight, weight distribution, density, density distribution, center of mass, phase state, viscosity, state as gas, solid, liquid, or plasma, fluid dynamics, melting point, boiling point, volatility, pressure, temperature, radioactivity, economic value, fragility, etc) of a load or load contents (e.g., load 360 from FIG. 3A or 3B, or load 410 of FIG. 4). Such sensors can also obtain information from a database, RFID tag embedded in the load, a user, or other appropriate 3rd party resources.” See at least sections [0009], [0040], [0056], and [0070] regarding identification of a content of a load and/or scanning an RFID tag (i.e. can create signals) associated with the load.)
determining a first drive mode corresponding to the first type of the first payload structure, wherein the first drive mode indicates one or more first drive parameters associated with operation of the drive unit coupled to the first payload structure (from section [0078]: “FIG. 12 depicts flow chart 1200, which illustrates a contemplated embodiment of step 1050 for autonomously cooperating to stably transport the load from FIG. 10. All elements with numbering similar to FIG. 10 are described as above. In light of the estimated load stability, each robot autonomously determines how to engage the load for stable transportation in step 1050. In some embodiments, this determination is based at least partially on the load width, load length, load height, and load stability, as well as physical limitations of each robot and the terrain between the load and the delivery point. In preferred embodiments, these variables are considered by each robot and used to determine a robot/load assembly with an optimized kinematic driving model.” See at least sections [0072], [0076], [0078], and [0082] regarding determining how to engage the load for stable optimized transportation and/or adjusting a drive model according to a load for stabilization.)
controlling an operation of the drive unit in accordance with the first drive mode (from section [0062]: “A calculating controller can be coupled to the environmental condition sensor, the steering sensor, or the speed sensor to receive the environmental condition, the desired amount of turning, or the desired velocity, respectively.” See at least sections [0061]-[0063], [0072], and [0075]-[0076] regarding autonomously adjusting (i.e. controlling) the kinetic model of each robot/load and a controller for determining a desired amount of turning, velocity, and/or inputs to a drive kinetic model.)
Guy does not explicitly teach that the coupling is an electrical coupling; or identifying, in view of data communicated via the electrical coupling with the first payload structure, a first type of the first payload structure.
	Heinonen teaches:
an electrical coupling (see at least the abstract and sections [0033]-[0039], [0051]-[0052], and [0054] regarding electrically coupling.) 
identifying, in view of data communicated via the electrical coupling with the first payload structure, a first type of the first payload structure (see at least section [0038] regarding a microcontroller capable of determining which type of the payload module is coupled to the payload frame. Also, see at least the abstract and sections [0003], [0034], [0036], [0040], [0042], [0044], and [0051]-[0052] regarding a communication interface which is configured to allow communication between the unmanned vehicle and payload module.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the modular robotic system of Guy by the system of Heinonen et al. to include an electrical coupling; and identifying, in view of data communicated via the electrical coupling with the first payload structure, a first type of the first payload structure as both systems are directed to unmanned vehicles and one of ordinary skill in the art would have recognized the established function of including an electrical coupling; identifying, in view of data communicated via the electrical coupling with the first payload structure, a first type of the first payload structure and predictably would have applied it to improve the modular robotic system of Guy.
Regarding claim 18:
	Guy teaches:
wherein the one or more first drive parameters comprise at least one of a speed of the drive unit or an acceleration of the drive unit coupled to the first payload structure (from section [0061]: “The speed sensor can estimate a desired velocity of the vehicle. A desired amount of turning refers to a change in vehicle direction made by a user (e.g., user turning steering wheel, steering control system receiving vector input, etc.), and a desired velocity refers to a change in vehicle velocity (e.g., user pushing a gas pedal, steering control system receiving a velocity input).”)
Regarding claim 19:
	Guy teaches:
detecting a disconnection of the first coupling of the first payload structure to the drive unit (from section [0070]: “In some embodiments, each robot can reconfigure its own components (e.g., motive components, coupling appendages, drive train, sensor components, body shape, operative appendages, etc) to facilitate transportation of the load.” Also see section [0071]: “For example, a robot can modify its appendages (e.g., arm, coupling, welder, weapon, applicator, etc) by disengaging from a load suited for a first objective, and engaging with a different load suited for a second objective. When applied to a robotic arm, for example, the robot can disengage a first arm part and engage a second arm part to increase or decrease arm reach, arm strength, or attachment point on the robot, etc.”)
detecting a second coupling of a second payload structure to the drive unit (from section [0046]: “In some embodiments, sensors positioned on robot bodies 330a and 330b are configured to estimate dimensions and load information for both platform 350 and load 360, as described above. In preferred embodiments, robots 310a and 310b autonomously couple to platform 350.”)
identifying a second type of the second payload structure, wherein the first type and the second type are different (from section [0040]: “It should also be appreciated that sensors positioned on robot bodies 230a and 230b can be configured to obtain estimates of physical characteristics (e.g., length, width, height, weight, weight distribution, density, density distribution, center of mass, phase state, viscosity, state as gas, solid, liquid, or plasma, fluid dynamics, melting point, boiling point, volatility, pressure, temperature, radioactivity, economic value, fragility, etc) of a load or load contents (e.g., load 360 from FIG. 3A or 3B, or load 410 of FIG. 4). Such sensors can also obtain information from a database, RFID tag embedded in the load, a user, or other appropriate 3rd party resources.”)
Guy does not explicitly teach an electrical coupling.
	Heinonen teaches:
an electrical coupling (see at least the abstract and sections [0033]-[0039], [0051]-[0052], and [0054] regarding electrically coupling.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the modular robotic system of Guy by the system of Heinonen et al. to include an electrical coupling as both systems are directed to unmanned vehicles and one of ordinary skill in the art would have recognized the established function of including an electrical coupling and predictably would have applied it to improve the modular robotic system of Guy.
Regarding claim 20:
	Guy teaches:
determining a second drive mode corresponding to the second type of the second payload structure, wherein the second drive mode indicates one or more drive parameters associated with operation of the drive unit coupled to the second payload structure (from section [0078]: “FIG. 12 depicts flow chart 1200, which illustrates a contemplated embodiment of step 1050 for autonomously cooperating to stably transport the load from FIG. 10. All elements with numbering similar to FIG. 10 are described as above. In light of the estimated load stability, each robot autonomously determines how to engage the load for stable transportation in step 1050. In some embodiments, this determination is based at least partially on the load width, load length, load height, and load stability, as well as physical limitations of each robot and the terrain between the load and the delivery point. In preferred embodiments, these variables are considered by each robot and used to determine a robot/load assembly with an optimized kinematic driving model.”)

	Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brucker et al. (US. Pub. No. 20200073402 A1) in view of Guy (US. Pub No. 20170364073 A1) in further view of Heinonen et al. (US. Pub. No. 20170305570 A1).
Regarding claim 1:
	Brucker teaches:
A drive unit comprising: a front chassis (see at least Fig. 6-9 regarding a view of a chassis. from section [0009]: “The automated guided vehicle basically comprises a chassis, a top plate, control and navigation circuitry and a source of illumination.”)
comprising: a set of drive wheels (see fig. 7 “isometric view of the AGV shown in FIG. 1, but with its top plate removed to show its chassis” and section [0045]: “In order to move the AGV along the desired path, the chassis 22 incudes a pair of drive wheels 26A and 26B (FIGS. 3, 6-10 and 12), each of which is mounted on a respective axle.”)
comprising a first drive wheel and a second drive wheel (see fig. 7 “isometric view of the AGV shown in FIG. 1, but with its top plate removed to show its chassis” and section [0045]: “In order to move the AGV along the desired path, the chassis 22 incudes a pair of drive wheels 26A and 26B (FIGS. 3, 6-10 and 12), each of which is mounted on a respective axle.”)
a first front chassis side (see at least Fig. 6-9 regarding a view of a chassis which comprises a front chassis side. from section [0009]: “The automated guided vehicle basically comprises a chassis, a top plate, control and navigation circuitry and a source of illumination.”)
a second front chassis side comprising a second front mounting pin (see at least Fig. 6-9 regarding a view of a chassis which comprises a front chassis side. from section [0009]: “The automated guided vehicle basically comprises a chassis, a top plate, control and navigation circuitry and a source of illumination.” See at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins). The four fasteners are located in each corner and/or side of the drive unit.)
a rear chassis coupled to the front chassis (see Fig. 6 “top plane view of the AGV” and section [0009]: “The chassis has a central longitudinal axis, a first section, a second section, and an intermediate section between the first and second sections.” See also section [0059]: “As mentioned earlier and as best seen in FIGS. 6, 7, 9, 10 and 12, the chassis 22 basically comprises two modular frame sections 22A and 22B, and an intermediate frame section 22C located between the frame sections 22A and 22B. The frame sections 22A, 22B and 22C together form the sub-frame of the chassis 22. The modular frame sections 22A and 22B are identical in construction and each includes a box-like chamber or cradle 36 within its interior.”)
the rear chassis comprising: a first rear chassis side (see at least Fig. 6-9 regarding a view of a chassis which comprises a front chassis side. from section [0009]: “The automated guided vehicle basically comprises a chassis, a top plate, control and navigation circuitry and a source of illumination.” See at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”.)
and a second rear chassis side comprising a second rear mounting pin (see at least Fig. 6-9 regarding a view of a chassis which comprises a front chassis side. from section [0009]: “The automated guided vehicle basically comprises a chassis, a top plate, control and navigation circuitry and a source of illumination.” See at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins). The four fasteners are located in each corner and/or side of the drive unit.)
a top frame comprising a plurality of mounting portions configured to interchangeably couple with at least two different payload structures (from section [0079]: It should be noted that the AGV 20 can accommodate custom fixturing on the top plate 24 for specialized cargo, fixtures or equipment. In that embodiment the pallet guide 24B which would be located on the central longitudinal axis of the AGV 20 at what would be the rear or trailing end of the AGV is replaced by an adaptor or coupler 104. The coupler 104 is configured for releasable securement to a trailer hitch of a wheeled cart 200.”)
wherein the top frame is mounted to the front chassis via the first front mounting pin and the second front mounting pin (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins).)
and wherein the top frame is mounted to the rear chassis via the first rear mounting pin and the second rear mounting pin (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins).)
the top frame comprising a plurality of mounting pads configured to interchangeably couple with at least two different payload structures (from section [0079]: It should be noted that the AGV 20 can accommodate custom fixturing on the top plate 24 for specialized cargo, fixtures or equipment. In that embodiment the pallet guide 24B which would be located on the central longitudinal axis of the AGV 20 at what would be the rear or trailing end of the AGV is replaced by an adaptor or coupler 104. The coupler 104 is configured for releasable securement to a trailer hitch of a wheeled cart 200.”)
Brucker does not explicitly teach a payload identification module, executable by a processing device, to communicatively couple with a payload structure of the at least two different payload structures, the payload identification module to: detect a coupling of the payload structure; identify a type of the payload structure; and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit.
	Guy teaches:
a payload identification module, executable by a processing device, to communicatively couple with a payload structure of the at least two different payload structures (see at least section [0009] regarding a scanner and/or sensor and at least sections [0051] and [0056] regarding identifying loads.)
the payload identification module to: detect a coupling of the payload structure (from section [0046]: “In some embodiments, sensors positioned on robot bodies 330a and 330b are configured to estimate dimensions and load information for both platform 350 and load 360, as described above. In preferred embodiments, robots 310a and 310b autonomously couple to platform 350.”)
identify a type of the payload structure (from section [0040]: “It should also be appreciated that sensors positioned on robot bodies 230a and 230b can be configured to obtain estimates of physical characteristics (e.g., length, width, height, weight, weight distribution, density, density distribution, center of mass, phase state, viscosity, state as gas, solid, liquid, or plasma, fluid dynamics, melting point, boiling point, volatility, pressure, temperature, radioactivity, economic value, fragility, etc) of a load or load contents (e.g., load 360 from FIG. 3A or 3B, or load 410 of FIG. 4). Such sensors can also obtain information from a database, RFID tag embedded in the load, a user, or other appropriate 3rd party resources.” See at least sections [0009], [0040], [0056], and [0070] regarding identification of a content of a load and/or scanning an RFID tag (i.e. can create signals) associated with the load.)
determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit (from section [0078]: “FIG. 12 depicts flow chart 1200, which illustrates a contemplated embodiment of step 1050 for autonomously cooperating to stably transport the load from FIG. 10. All elements with numbering similar to FIG. 10 are described as above. In light of the estimated load stability, each robot autonomously determines how to engage the load for stable transportation in step 1050. In some embodiments, this determination is based at least partially on the load width, load length, load height, and load stability, as well as physical limitations of each robot and the terrain between the load and the delivery point. In preferred embodiments, these variables are considered by each robot and used to determine a robot/load assembly with an optimized kinematic driving model.” See at least sections [0072], [0076], [0078], and [0082] regarding determining how to engage the load for stable optimized transportation and/or adjusting a drive model according to a load for stabilization.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. by the system of Guy to include a payload identification module, executable by a processing device, to communicatively couple with a payload structure of the at least two different payload structures, the payload identification module to: detect a coupling of the payload structure; identify a type of the payload structure; and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit as both systems are directed to autonomous robots and one of ordinary skill in the art would have recognized the established function of having a payload identification module, executable by a processing device, to communicatively couple with a payload structure of the at least two different payload structures, the payload identification module to: detect a coupling of the payload structure; identify a type of the payload structure; and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit and predictably would have applied it to improve the automated guided vehicle system of Brucker et al.
The combination of Brucker and Guy discloses the claimed invention except for an electrical coupling and identify a type of the payload structure based on data communicated via the electrical coupling.
	Heinonen teaches:
An electrical coupling (see at least the abstract and sections [0033]-[0039], [0051]-[0052], and [0054] regarding electrically coupling.)
identify a type of the payload structure based on data communicated via the electrical coupling (see at least section [0038] regarding a microcontroller capable of determining which type of the payload module is coupled to the payload frame. Also, see at least the abstract and sections [0003], [0034], [0036], [0040], [0042], [0044], and [0051]-[0052] regarding a communication interface which is configured to allow communication between the unmanned vehicle and payload module.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. as modified by Guy by the system of Heinonen et al. to include an electrical coupling and identify a type of the payload structure based on data communicated via the electrical coupling as all systems are directed unmanned vehicles or robots and one of ordinary skill in the art would have recognized the established function of including an electrical coupling and identify a type of the payload structure based on data communicated via the electrical coupling and predictably would have applied it to improve the automated guided vehicle system of Brucker et al. as modified by Guy.
The combination of Brucker, Guy, and Heinonen discloses the claimed invention except for a first front mounting pin spaced at a pin distance from the first drive wheel, wherein the pin distance is determined in view of at least one of a slip acceleration or a lift acceleration of the drive unit, and comprising a first rear mounting pin spaced at the pin distance from the first drive wheel.  However, such matter would have been obvious to one of ordinary skill in the art before the effective date of the present invention based on the teachings of Brucker as modified by Guy.  Specifically, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Brucker as modified by Guy in order to space a pin at a pin distance from the first drive wheel (both a first mounting pin spaced at a pin distance from the first drive wheel and a rear mounting pin spaced at the pin distance from the first drive wheel), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a pin distance in view of an optimum value of at least a slip acceleration or lift acceleration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).)
Regarding claim 2:
The combination of Brucker, Guy, and Heinonen discloses the claimed invention except for wherein the first front mounting pin is spaced at a first pin distance from the first drive wheel; and wherein the first rear mounting pin is spaced at a second pin distance from the first drive wheel.  However, such matter would have been obvious to one of ordinary skill in the art before the effective date of the present invention based on the teachings of Brucker as modified by Guy. Specifically, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Brucker as modified by Guy in order to space a pin at a pin distance from the first drive wheel (both the second front mounting pin and the second rear mounting pin being spaced at the pin distance from the second drive wheel), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.)
Regarding claim 3:
Brucker does not explicitly teach the top frame comprising a communication interface configured to communicatively couple with the payload structure and the payload identification module.
	Guy teaches:
the top frame comprising a communication interface configured to communicatively couple with the payload structure and the payload identification module (from section [0040]: “It should also be appreciated that sensors positioned on robot bodies 230a and 230b can be configured to obtain estimates of physical characteristics (e.g., length, width, height, weight, weight distribution, density, density distribution, center of mass, phase state, viscosity, state as gas, solid, liquid, or plasma, fluid dynamics, melting point, boiling point, volatility, pressure, temperature, radioactivity, economic value, fragility, etc) of a load or load contents (e.g., load 360 from FIG. 3A or 3B, or load 410 of FIG. 4). Such sensors can also obtain information from a database, RFID tag embedded in the load, a user, or other appropriate 3rd party resources.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. by the system of Guy wherein the top frame comprising a communication interface configured to communicatively couple with the payload structure and the payload identification module as both systems are directed autonomous robots and one of ordinary skill in the art would have recognized the established function of having wherein the top frame comprising a communication interface configured to communicatively couple with the payload structure and the payload identification module and predictably would have applied it to improve the automated guided vehicle system of Brucker et al.
Regarding claim 4:
Brucker does not explicitly teach further comprising a controller to adjust the one or more drive parameters in accordance with the drive mode corresponding to the type of the payload structure, wherein the one or more drive parameters comprise at least one of a speed of the drive unit or an acceleration of the drive unit.
	Guy teaches:
further comprising a controller to adjust the one or more drive parameters in accordance with the drive mode corresponding to the type of the payload structure (from section [0062]: “A calculating controller can be coupled to the environmental condition sensor, the steering sensor, or the speed sensor to receive the environmental condition, the desired amount of turning, or the desired velocity, respectively.” See at least sections [0061]-[0063], [0072], and [0075]-[0076] regarding autonomously adjusting (i.e. controlling) the kinetic model of each robot/load and a controller for determining a desired amount of turning, velocity, and/or inputs to a drive kinetic model.)
wherein the one or more drive parameters comprise at least one of a speed of the drive unit or an acceleration of the drive unit (see at least section [0061]-[0062], [0065], and [0069] regarding kinematic variables of the robot/load assembly which contains the parameter of speed.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. by the system of Guy further comprising a controller to adjust the one or more drive parameters in accordance with the drive mode corresponding to the type of the payload structure, wherein the one or more drive parameters comprise at least one of a speed of the drive unit or an acceleration of the drive unit as both systems are directed autonomous robots and one of ordinary skill in the art would have recognized the established function of having further comprising a controller to adjust the one or more drive parameters in accordance with the drive mode corresponding to the type of the payload structure, wherein the one or more drive parameters comprise at least one of a speed of the drive unit or an acceleration of the drive unit and predictably would have applied it to improve the automated guided vehicle system of Brucker et al.
Regarding claim 5:
Brucker et al. teaches:
A drive unit comprising: a front chassis (from section [0009]: “The automated guided vehicle basically comprises a chassis, a top plate, control and navigation circuitry and a source of illumination.”)
a rear chassis coupled to the front chassis (see Fig. 6 “top plane view of the AGV” and section [0009]: “The chassis has a central longitudinal axis, a first section, a second section, and an intermediate section between the first and second sections.” See also section [0059]: “As mentioned earlier and as best seen in FIGS. 6, 7, 9, 10 and 12, the chassis 22 basically comprises two modular frame sections 22A and 22B, and an intermediate frame section 22C located between the frame sections 22A and 22B. The frame sections 22A, 22B and 22C together form the sub-frame of the chassis 22. The modular frame sections 22A and 22B are identical in construction and each includes a box-like chamber or cradle 36 within its interior.”
a top frame mounted to the front chassis and the rear chassis (see fig. 1 “embodiment of an AGV” and from section [0055]: “The chassis 22 may include a top frame assembly 34 (FIGS. 3, 4 and 9) on which the top plate is mounted.” Also see section [0056]: “As best seen in FIG. 9, the top frame assembly 34 also includes plural pairs of other holes 34B. One such pair is adjacent each of the corners of the top plate, with two other pairs centered about the axis A at each end of the top plate. Each of the holes 34B of each pair is configured to receive the threaded shank of a threaded fastener, e.g., a screw 24C (FIG. 3).”)  
the top frame comprising a plurality of mounting pads configured to interchangeably couple with at least two different payload structures (from section [0079]: It should be noted that the AGV 20 can accommodate custom fixturing on the top plate 24 for specialized cargo, fixtures or equipment. In that embodiment the pallet guide 24B which would be located on the central longitudinal axis of the AGV 20 at what would be the rear or trailing end of the AGV is replaced by an adaptor or coupler 104. The coupler 104 is configured for releasable securement to a trailer hitch of a wheeled cart 200.”)
wherein the top frame is coupled to the front chassis via a first front mounting pin and a second front mounting pin (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins).)
Brucker does not explicitly teach a payload identification module configured to communicatively couple with a payload structure of the at least two different payload structures, the payload identification module to: detect an electrical coupling of the payload structure, identify a type of the payload structure based on data communicated via the electrical coupling; and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit.
	Guy teaches:
a payload identification module configured to couple with a payload structure of the at least two different payload structures (from section [0056]: “It is contemplated that the robots obtain identifying information of a content of the load. The identifying information can be as described above, and may be obtained by scanning an RFID tag associated with the load, or other appropriate means.”)
the payload identification module to: detect a coupling of the payload structure (from section [0048]: “It is contemplated that robots 210a and 210b can autonomously couple to load 410 as discussed in this application.”)
identify a type of the payload structure (from section [0040]: “It should also be appreciated that sensors positioned on robot bodies 230a and 230b can be configured to obtain estimates of physical characteristics (e.g., length, width, height, weight, weight distribution, density, density distribution, center of mass, phase state, viscosity, state as gas, solid, liquid, or plasma, fluid dynamics, melting point, boiling point, volatility, pressure, temperature, radioactivity, economic value, fragility, etc) of a load or load contents (e.g., load 360 from FIG. 3A or 3B, or load 410 of FIG. 4). Such sensors can also obtain information from a database, RFID tag embedded in the load, a user, or other appropriate 3rd party resources.”)
and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit (from section [0078]: “FIG. 12 depicts flow chart 1200, which illustrates a contemplated embodiment of step 1050 for autonomously cooperating to stably transport the load from FIG. 10. All elements with numbering similar to FIG. 10 are described as above. In light of the estimated load stability, each robot autonomously determines how to engage the load for stable transportation in step 1050. In some embodiments, this determination is based at least partially on the load width, load length, load height, and load stability, as well as physical limitations of each robot and the terrain between the load and the delivery point. In preferred embodiments, these variables are considered by each robot and used to determine a robot/load assembly with an optimized kinematic driving model.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. by the system of Guy to include a payload identification module configured to communicatively couple with a payload structure of the at least two different payload structures, the payload identification module to: detect an electrical coupling of the payload structure, identify a type of the payload structure based on data communicated via the electrical coupling; and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit as both systems are directed to autonomous robots and one of ordinary skill in the art would have recognized the established function of including a payload identification module configured to communicatively couple with a payload structure of the at least two different payload structures, the payload identification module to: detect an electrical coupling of the payload structure, identify a type of the payload structure based on data communicated via the electrical coupling; and determine a drive mode corresponding to the type of the payload structure, wherein the drive mode indicates one or more drive parameters associated with operation of the drive unit and predictably would have applied it to improve the automated guided vehicle system of Brucker et al.
The combination of Brucker and Guy does not explicitly teach communicatively coupling, an electrical coupling, and identify a type of the payload structure based on data communicated via the electrical coupling.
	Heinonen teaches:
communicatively couple (see at least the abstract and sections [0033]-[0039], [0051]-[0052], and [0054] regarding electrically coupling and communication interface for communication between a payload and unmanned vehicle (i.e. communicatively couple).)
an electrical couple (see at least the abstract and sections [0033]-[0039], [0051]-[0052], and [0054] regarding electrically coupling.)
identify a type of the payload structure based on data communicated via the electrical coupling (see at least section [0038] regarding a microcontroller capable of determining which type of the payload module is coupled to the payload frame. Also, see at least the abstract and sections [0003], [0034], [0036], [0040], [0042], [0044], and [0051]-[0052] regarding a communication interface which is configured to allow communication between the unmanned vehicle and payload module.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. as modified by Guy by the system of Heinonen et al. to include communicatively coupling, include an electrical coupling, and identify a type of the payload structure based on data communicated via the electrical coupling as all systems are directed unmanned vehicles or robots and one of ordinary skill in the art would have recognized the established function of including communicatively coupling, include an electrical coupling, and identify a type of the payload structure based on data communicated via the electrical coupling and predictably would have applied it to improve the automated guided vehicle system of Brucker et al. as modified by Guy.
Regarding claim 7:
Brucker does not explicitly teach wherein the top frame comprises a communication interface to communicatively couple with the payload structure and the payload identification module.
	Guy teaches:
wherein the top frame comprises a communication interface to communicatively couple with the payload structure and the payload identification module (from section [0040]: “It should also be appreciated that sensors positioned on robot bodies 230a and 230b can be configured to obtain estimates of physical characteristics (e.g., length, width, height, weight, weight distribution, density, density distribution, center of mass, phase state, viscosity, state as gas, solid, liquid, or plasma, fluid dynamics, melting point, boiling point, volatility, pressure, temperature, radioactivity, economic value, fragility, etc) of a load or load contents (e.g., load 360 from FIG. 3A or 3B, or load 410 of FIG. 4). Such sensors can also obtain information from a database, RFID tag embedded in the load, a user, or other appropriate 3rd party resources.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated guided vehicle system of Brucker et al. by the system of Guy wherein the top frame comprises a communication interface to communicatively couple with the payload structure and the payload identification module and one of ordinary skill in the art would have recognized the established function of having wherein the top frame comprises a communication interface to communicatively couple with the payload structure and the payload identification module and predictably would have applied it to improve the automated guided vehicle system of Brucker et al.
Regarding claim 8:
	Brucker teaches:
a first drive wheel on a first side of the drive unit and a second drive wheel arranged on a second side of the drive unit (see fig. 7 “isometric view of the AGV shown in FIG. 1, but with its top plate removed to show its chassis” and section [0045]: “In order to move the AGV along the desired path, the chassis 22 incudes a pair of drive wheels 26A and 26B (FIGS. 3, 6-10 and 12), each of which is mounted on a respective axle.”)
Regarding claim 9:
	Brucker teach:
wherein the front chassis comprises: the first front mounting pin on the first side of the drive unit (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins). The four fasteners are located in each corner and/or side of the drive unit.)
and the second front mounting pin on the second side of the drive unit (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins). The four fasteners are located in each corner and/or side of the drive unit.)
Regarding claim 10:
	Brucker teaches:
wherein the rear chassis comprises: a first rear mounting pin on the first side of the drive unit (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins). The four fasteners are located in each corner and/or side of the drive unit.)
and a second rear mounting pin on the second side of the drive unit (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins). The four fasteners are located in each corner and/or side of the drive unit.)
Regarding claim 12:
	Brucker teaches:
wherein the top frame is coupled to the rear chassis via a first rear mounting pin and a second rear mounting pin (see at least Fig. 1 “isometric view of one exemplary embodiment of an AGV”, Fig. 3 “front elevation view of the AGV”, and Fig. 5 “top plan view of the AGV”. Also, see at least sections [0055]-[0057] regarding a chassis including a top frame assembly for mounting the top plate on the chassis sections via threaded fasteners (i.e. pins).)
Regarding claim 13:
Brucker, Guy, and Heinonen discloses the claimed invention except for wherein the first front mounting pin is spaced at a first pin distance from the first drive wheel; and wherein the first rear mounting pin is spaced at a second pin distance from the first drive wheel. However, such matter would have been obvious to one of ordinary skill in the art before the effective date of the present invention based on the teachings of Brucker as modified by Guy. Specifically, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Brucker as modified by Guy in order to space a pin at a pin distance from the first drive wheel (both the first front mounting pin at a first pin distance and the first rear mounting pin at a second pin distance), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.)
Regarding claim 14:
Brucker, Guy, and Heinonen discloses the claimed invention except for wherein the second front mounting pin is spaced at a third pin distance from the second drive wheel; and wherein the second rear mounting pin is spaced at a fourth pin distance from the second drive wheel.  However, such matter would have been obvious to one of ordinary skill in the art before the effective date of the present invention based on the teachings of Brucker as modified by Guy. Specifically, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Brucker as modified by Guy in order to space a pin at a pin distance from the first drive wheel (both second front mounting pin spaced at a third pin distance and the second rear mounting pin spaced at a fourth pin distance), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 15:
Brucker, Guy, and Heinonen discloses the claimed invention except for wherein at least one of the first pin distance, the second pin distance, the third pin distance or the fourth pin distance is determined in view of an optimization of a slip acceleration and a lift acceleration of the drive unit.  However, such matter would have been obvious to one of ordinary skill in the art before the effective date of the present invention based on the teachings of Brucker as modified by Guy. Specifically, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Brucker as modified by Guy in order to select a pin distance in view of an optimum value of at least a slip acceleration or lift acceleration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR L KNIGHT whose telephone number is (571)272-5817.  The examiner can normally be reached on Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-466-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.K/Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666